Affirmed; Opinion Filed December 22, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00754-CR

                        OLIVER VERNON, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                    Trial Court Cause No. F14-34899-Y

                        MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Evans
                            Opinion by Justice Myers
      Appellant Oliver Vernon was indicted for aggravated sexual assault of a child,

alleged to have been committed on or about August 1, 2012. On June 21, 2019,

following a jury trial, appellant was found guilty of the lesser-included offense of

indecency with a child. The trial court assessed punishment at 13 years in prison.

      Appellant’s counsel has filed a motion to withdraw. The motion is supported

by a brief in which counsel professionally and conscientiously examines the record

and applicable law and concludes this appeal is frivolous and without merit.

      Counsel certifies that she provided appellant with a copy of the brief and the

motion to withdraw. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). The brief presents a professional evaluation of the record showing

why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief

meets requirements of Anders); see also Arevalos v. State, 606 S.W.3d 912, 915–16

(Tex. App.—Dallas 2020, no pet.) (citing High and concluding Anders brief in

support of motion to withdraw did not meet requirements of Anders and was

deficient as to form). We advised appellant of his right to file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant

has right to file pro se response to Anders brief filed by counsel). Appellant

responded by filing a pro se brief, but after reviewing that brief and the record, we

conclude the brief presents no arguable grounds to advance.

      We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in

Anders cases). We agree the appeal is frivolous and without merit, and we find

nothing in the record that might arguably support the appeal.

       We therefore grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

                                            /Lana Myers/
                                            LANA MYERS
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
190754F.U05

                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

OLIVER VERNON, Appellant                     On Appeal from the Criminal District
                                             Court No. 7, Dallas County, Texas
No. 05-19-00754-CR          V.               Trial Court Cause No. F14-34899-Y.
                                             Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                 Justices Nowell and Evans
                                             participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

AFFIRMED.

Judgment entered this 22nd day of December, 2020.




                                       –3–